Title: Giacomo Raggi to Thomas Jefferson, 1 May 1820
From: Raggi, Giacomo
To: Jefferson, Thomas


					
						Dear Sir
						
							Philadelphia
							May 1st 1820—
						
					
					I am under the necessity of begging of your Kindness, to favour me with a few lines on of yours, to some of your friends in this City for reccomandation, on account to dispose of a few natural curiosities which I brought with me from Italy—as well as to encourage me in getting the Sculpture of a Monument of the Immortal Washington to be erected in this City—I am certain that by your reccomandation I shall attain this work, and they will be indebted to you for your indulgence—On the expectation that you will not dissappoint my  views I respectfuly remain
					
						Your most obbt Sert
						
							Giacomo Raggi
						
					
				